Citation Nr: 0736003	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus, left foot.

3.  Entitlement to a compensable rating for hallux valgus, 
right foot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in connection with the current case.  The hearing was 
scheduled and subsequently held at the New York, New York RO 
in August 2007.  The veteran testified before the undersigned 
Veterans Law Judge (VLJ), and the hearing transcript is of 
record.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of significant 
impairment in many aspects of psychosocial functioning, due 
to symptoms of obsessive and ritualistic behavior, panic 
attacks more than once per week, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
neglect of personal appearance and hygiene, inability to 
establish and maintain effective relationships, short-term 
memory loss, depressed mood, and nightly insomnia.

2.  The veteran's PTSD has not resulted in total impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.

3.  The left foot hallux valgus is objectively manifested by 
tenderness and pain on repetitive use; there is no evidence 
of arthritis, weak foot, claw foot, or malunion or nonunion 
of the tarsal or metatarsal bones.  

4.  The right foot hallux valgus is not manifested by hallux 
valgus equivalent to amputation of the great toe and there is 
no evidence indicating that an operation with resection of 
the metatarsal head has been performed, nor is there evidence 
of arthritis, weak foot, claw foot, or malunion or nonunion 
of the tarsal or metatarsal bones.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not 
higher, for post-traumatic stress disorder are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for hallux valgus, left foot, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5280 (2007).

3.  The criteria for a compensable rating for hallux valgus, 
right foot, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5280 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Post-Traumatic Stress Disorder

In this case, the veteran contends that the RO should have 
increased his disability rating for his service-connected 
post-traumatic stress disorder (PTSD).  In particular, the 
veteran testified at an August 2007 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) that he 
experienced uncontrollable sweating at night and occasional 
crying spells in public, and that he engaged nightly in 
hypervigilant behavior such as checking to be sure that doors 
were locked.
The veteran further testified that he last worked in 2002 or 
2003, cleaning up debris at the World Trade Center site.  He 
indicated that his mother died a few years prior to the 
hearing, and that his fiancee of eight years left him as a 
result of his PTSD.  The veteran stated that "I meet women 
and all that, but they can't deal with me and all this."

The veteran was originally granted service connection for 
PTSD in July 2004.  The RO evaluated the veteran's PTSD as 50 
percent disabling, effective September 30, 2003.  A 
subsequent rating decision issued in December 2005 continued 
the veteran's 50 percent disability rating.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126.
Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

The Board has reviewed all of the evidence of record in this 
case.  It is noted that the bulk of the various VA and 
private treatment records associated with the claims file are 
unrelated to the current claim.  Rather, these records deal 
with the veteran's treatment for nonservice-connected 
disabilities.

The first pertinent record associated with the claims file is 
a letter dated August 2003 from R. Miller, Readjustment 
Counseling Therapist, of the Brooklyn Vet Center.  In the 
letter, the therapist indicated that the veteran had 
intermittently received treatment at the Vet Center since 
January 1981 and that he had weekly psychotherapy sessions 
since May 2003.  

The therapist noted that the veteran experienced severe 
occupational and social impairment as a result of his PTSD, 
and that this impairment was manifested by the following 
symptoms: intrusive and distressing recollections and dreams; 
physiological reactivity and intense psychological distress 
at exposure to internal and external cues that resemble 
aspects of assault; isolation; severe emotional numbing; 
sleep disturbances and nightmares; difficulty concentrating; 
weekly panic attacks; hypervigilance; and an inability to 
function occupationally, appropriately, and effectively.  
Furthermore, the therapist stated that the veteran was 
suspicious of other people to the point of "sub-paranoia," 
and that he experienced detachment and estrangement from 
others, including family, as well as violent reactions to 
confrontation or being awakened.   

In October 2003, the veteran was referred to VA by R. Miller 
for an outpatient psychiatric evaluation.  The veteran 
described symptoms of hyper-reactivity, psychic numbing, and 
avoidance of war-related stimuli.  The veteran also noted 
intrusive memories and nightmares.  The veteran admitted to a 
history of violence and assaulting others.  In particular, 
the examiner noted that the veteran "went after his 
girlfriend with his K bar then got back into control without 
actually attacking her.  He doesn't recall what got him 
enraged, possibly reaction to noise."

Upon mental status examination, the examiner described the 
veteran as being alert and attentive with intact langauage, 
and having speech which was of normal rate and rhythm.  
Although the examiner described the veteran's mood as 
"depressed," he noted that the veteran's thought processes 
were normal and coherent, with no evidence of unusual thought 
content.  The veteran's memory was intact, and the examiner 
found no evidence of suicidal or violent ideation.  The 
examiner observed that the veteran's insight and judgment 
were "good," and that the veteran was intermittently 
tearful during the examination.  The veteran's GAF score was 
interpreted to be 50.

The veteran was diagnosed as having moderate to severe PTSD 
symptoms.  The examiner noted that the veteran attended 
therapy sessions which were helpful, but that the veteran was 
not interested in taking medication at that time.  

The Board notes that the veteran underwent a VA psychiatric 
evaluation in January 2004.  The veteran reported that he 
experienced night sweats at the time of the examination, and 
that he had nightmares of war-related content, as well as 
intrusive war memories.  Additionally, the veteran stated 
that he had a bad temper, an exaggerated startle response, 
and crying spells, and that he avoided anything to do with 
war.  The veteran indicated that he was depressed and 
anxious, and that he isolated himself from others.  He also 
reported that his "guard is up all of the time," and that 
he had much verbal conflict with his fiancee and other 
people.  The veteran further stated that he had panic attacks 
two to three times per week.
The examiner concluded that the veteran's psychosocial 
adjustment and progression through developmental milestones 
was within normal limits prior to service.

Following service, the examiner noted that the veteran had 
poor quality of social relationships.  Notably, the examiner 
found that the veteran alienated people and isolated himself 
from others.  The veteran's activities and leisure pursuits 
were limited to staying home and watching television.  The 
veteran reported no physical history of "assaultiveness," 
but admitted that he often physically threatened his fiancee.  
The veteran denied any history of suicide attempts.

Upon mental status examination, the examiner found no 
evidence of formal thought disorder.  The examiner found the 
veteran to be oriented by three, but noted that his rate and 
flow of speech was pressured.  The examiner described the 
veteran as withdrawn and cautious throughout the interview, 
giving minimal responses.  The examiner found no evidence of 
suicidal or homicidal ideation, but noted that the veteran 
had short-term memory loss. 

In addition, the examiner noted that the veteran experienced 
flashbacks, which increased in number since September 11.  
The examiner also noted the veteran's obsessive and 
ritualistic behavior.  Specifically, the examiner stated that 
the veteran exhibited hypervigilant behavior, particularly 
when checking his environment and surroundings for safety.  
The Board observes that the examiner further found the 
veteran to have impaired impulse control, manifested by 
episodes of arguing and road-rage.  Finally, the examiner 
observed that the veteran had significant sleep impairment, 
with difficulty getting asleep and staying asleep at night.  
The veteran's GAF score was interpreted to be 50 at that 
time.  The examiner diagnosed the veteran as having PTSD.  
An outpatient VA psychiatry treatment note dated February 
2004 found that the veteran was "not doing that badly."  
The veteran reported at that time that he was unemployed and 
taking care of his elderly mother.  Additionally, the veteran 
indicated that he had reduced his alcohol intake.  The 
examiner observed that the veteran was doing "well."  

Approximately one year later, in March 2005, a VA primary 
care outpatient treatment note found no evidence of suicidal 
or homicidal ideation.  However, an April 2005 VA outpatient 
psychiatry treatment note found the veteran to be depressed 
and drinking.  In May 2005, the veteran contacted the VA 
outpatient psychiatry clinic because he was crying and 
depressed.  The veteran indicated at that time that he was 
still drinking, albeit less than previously.  The veteran 
also stated that he was unsure whether he could stop drinking 
"because it helps."  The attending psychiatrist prescribed 
Prozac and Buspar, and recommended that the veteran 
participate in substance abuse counseling at that time.

The Board notes that the veteran was afforded a Compensation 
and Pension (C&P) Examination in connection with the current 
claim in October 2005.  The veteran reported that his PTSD 
symptoms were daily, frequent, and severe, and included 
nightly insomnia, nightmares with war-related content, 
intrusive war memories, and flashbacks.  The veteran stated 
that his fiancee broke up with him two months prior to the 
C&P examination, and that he was angry, agitated, and could 
not deal with people.  The veteran also reported that he had 
an exaggerated startle reaction, that loud noises "freak him 
out," and that he was anxious and depressed.  The veteran 
indicated that he had crying spells, as well as panic attacks 
two to three times per week which lasted approximately one to 
two hours in duration.  He also said that his current 
medications were ineffective.  

Moreover, the veteran noted that he sought care from his 
therapist, R. Miller, in the past, but that he had not sought 
care from another provider since R. Miller retired.  The 
veteran stated that he trusted no one else.

The examiner noted that the veteran was unemployed at the 
time of the examination.  The examiner indicated that the 
veteran felt as though PTSD prevented the veteran from 
working in his usual occupation as a truck driver because he 
was "fearful of being sniped at."  The examiner described 
the quality and degree of the veteran's social relationships 
as "poor."  He further described the veteran as a "loner . 
. . who cannot be around people."  The veteran denied a 
history of physical violence, but admitted that his fiancee 
broke up with him because she was afraid that he would kill 
her.  The veteran denied suicidal or homicidal ideation.  The 
examiner opined that the veteran's current psychosocial 
functioning revealed significant impairments.  

Upon mental status examination, the examiner found no 
evidence of formal thought disorder, but noted that the 
veteran had difficulty with concentration and was anxious 
most of the time.  The examiner described the veteran's mood 
as depressed, agitated, angry, and rather disgusted, but 
noted that the veteran "put in a good effort to answer . . . 
questions."  The veteran was oriented by three.  The 
examiner noted that the veteran's rate and flow of speech was 
agitated, yet relevant and logical.  Short-term memory loss 
was noted, but the examiner found that the veteran's long-
term memory was intact.  The veteran had poor hygiene, and 
indicated that he would not bathe for up to one week when 
depressed.  

Similar to previous examinations, the examiner noted the 
veteran's obsessive, ritualistic, and hypervigilant behavior.  
The examiner pointed out that the veteran checked the 
security of doors and locks multiple times during the day and 
night.  The examiner also opined that the veteran had 
impaired impulse control.  For instance, the examiner 
reported that the veteran threw and broke things, and that he 
slapped a refrigerator door two months prior to the 
examination, breaking its hinges. 
His GAF score was interpreted to be 45 at that time.

The examiner concluded that the veteran's behavior satisfied 
the criteria for a PTSD diagnosis.  The examiner noted that 
as the veteran's PTSD symptoms had increased, his functioning 
had decreased.  Additionally, the examiner observed that the 
veteran's mother died and that the veteran had played a 
significant role as her caretaker.  His fiancee also broke up 
with him, and the examiner noted that the veteran used 
alcohol to cope with his PTSD.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a finding for an 
evaluation of 70 percent, but not higher, in this instance.  
For example, the veteran's GAF scores during this period of 
time ranged from 45 to 50.  As noted above, GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

VA treatment records show that the veteran has significant 
impairment in many aspects of psychosocial functioning, such 
as work, relations with his ex-fiancée, and mood, due to 
obsessive and ritualistic behavior, panic attacks more than 
once per week, impaired impulse control (such as unprovoked 
irritability with periods of violence), neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships, short-term memory loss, depressed 
mood, and nightly insomnia.

Although occupational and social functioning is significantly 
affected, the record does not demonstrate that the veteran's 
symptomatology more nearly approximates the criteria required 
for a rating of 100 percent.  Specifically, no evidence of 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, gross memory motor loss or 
impairment, persistent delusions or hallucinations, 
persistent danger of hurting self or others, disorientation 
to time and place, or memory loss for names of close 
relatives, own occupation, or own name were noted.  Thus, the 
veteran is not entitled to a 100 percent evaluation.  

The Board observes that the veteran shows some signs of 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), but this 
alone is insufficient to more nearly approximate the criteria 
required for a rating in excess of 70 percent.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
PTSD that would take the veteran's case outside the norm so 
as to warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).

Increased Rating for Hallux Valgus, Left Foot

In a rating decision dated January 1983, the RO evaluated the 
veteran's left foot hallux valgus under Diagnostic Code 5280 
as 10 percent disabling, effective August 26, 1982.  Under 
Diagnostic Code 5280, a maximum 10 percent rating is 
warranted if there has been an operation with resection of 
the metatarsal head, or if the hallux valgus is severe, if 
equivalent to amputation of the great toe.  The Board notes 
that the veteran's left foot hallux valgus has been assigned 
the maximum rating under Diagnostic Code 5280.  As such, it 
is appropriate to consider whether the veteran's disability 
warrants a higher rating under alternative criteria.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in the reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered the relevant medical evidence of 
record in this instance.  The evidence of record shows that 
the veteran is not entitled to an evaluation in excess of 10 
percent, under any diagnostic code, for his service-connected 
left foot hallux valgus.

The first pertinent post-service treatment record is dated 
January 2004.  At that time, the veteran sought VA care as a 
new patient and presented for a history and physical.  The 
examiner noted that the veteran had a left foot injury in 
service, and that he had a bunion on the left foot.  A 
notation on the treatment note indicated, however, that the 
left foot bunion was "not bothersome."  Approximately one 
month later, in February 2004, a primary care outpatient 
treatment note noted the veteran's left foot bunion.  Again, 
a notation on the treatment note indicated that the left foot 
bunion was "not bothersome."

In March 2005, an outpatient primary care treatment note 
shows that the veteran sought care for various problems.  The 
examiner noted at that time that the veteran had not been to 
the VA clinic since April 2004.  The examiner noted that the 
veteran had a left foot injury in service, and that he had a 
bunion on the left foot.  A notation on the treatment note 
indicated, however, that the left foot bunion was "not 
bothersome."

The Board observes that the veteran was afforded a VA 
Compensation and Pension (C&P) Examination in September 2005 
in connection with this current claim.  The veteran reported 
symptoms of intermittent pain, stiffness, and swelling of the 
left foot.  The examiner observed the veteran's gait to be 
normal, and noted that he used no assistive devices for 
walking.  Likewise, the veteran did not wear corrective 
shoes.  He independently completed activities of daily 
living.  The veteran indicated that he was able to walk up to 
100 yards without assistance.  The examiner also noted that 
veteran was unemployed (as a truck driver) at the time of the 
examination, but found no evidence of "occupational 
aggravation."

Upon physical examination, the examiner determined that the 
veteran's range of motion was within normal limits.  The 
range of motion of the great left toe, however, was painful 
on repetitive motion.  The examiner noted the presence of 
tenderness at the left bunion and at the left foot calluses 
under the first, second, and fifth metatarsal heads.  He also 
was noted to have a hammer toe with the left second toe 
superimposed on the great left toe.  The examiner also noted 
an additional limitation of lack of endurance.  The veteran 
had difficulty rising on his toes and heels due to the pain 
in the left foot.  No evidence of edema, instability, or 
weakness was noted.

The examiner also noted that the veteran's Achilles tendon on 
the left foot was at midline.  The alignment of the Achilles 
tendon was non-correctable, non-tender, and the fore/mid foot 
malalignment was described as moderate.  Hallux valgus on the 
left foot was at 30 degrees.  X-rays were interpreted to show 
hallux valgus on the left foot.  No x-ray evidence of 
arthritis was noted.  The examiner diagnosed the veteran as 
having bilateral planus and hallux valgus, left greater than 
right, as well as metatarsalgia of the left foot.

A VA outpatient treatment note associated with the claims 
file reveals that the veteran sought care in October 2005 for 
the purpose of refilling his blood pressure medication.  The 
examiner noted the veteran's left foot bunion.  Again, a 
notation on the treatment note indicated that the left foot 
bunion was "not bothersome."

The veteran testified at an August 2007 Travel Board hearing 
that his service-connected foot condition caused back pain, 
which made it difficult for him to drive a dump truck.  He 
also testified that he wore a brace similar to those worn by 
weight lifters, and that he could not walk more than a block 
or a block and one-half without stopping to rest.  The 
veteran further indicated that he experienced pain in the 
joint of the left great toe when he walked.  

Hallux valgus is angulation of the great toe away from the 
midline of the body (toward the other toes) and can be caused 
by bunions.  Verdon v. Brown, 8 Vet. App. 529, 530 (1996) and 
Weggenmann v. Brown, 5 Vet. App. 281, 283 (1993).  The major 
findings in hallux valgus (bunion) are pain or discomfort in 
the first metatarsophalangeal joint (the joint at the base of 
the great toe) or under the ball of the foot, deformity at 
that joint, and sometimes redness and swelling.  68 Fed. Reg. 
7020 (February 11, 2003).  

As previously noted, the veteran's left foot hallux valgus 
has been assigned the maximum rating under Diagnostic Code 
5280.  Here, because the veteran's left foot hallux valgus 
has been assigned the maximum 10 percent rating under Code 
5280, the Board must determine if a higher rating is 
warranted under alternate code criteria.  As 10 percent 
rating is the highest available rating under Codes 5279 
(anterior metatarsalgia), 5281 (hallux rigidus), and 5282 
(hammer toe), further consideration under those Codes would 
be of no benefit to the veteran.  Also, Code 5277 (weak 
foot), Code 5278 claw foot (pes cavus) and Code 5283 
(malunion of the tarsal or metatarsal bones) are not for 
consideration, as there is no evidence that the veteran 
suffers from these conditions.  While the Board acknowledges 
that the veteran has diagnoses of bilateral planus, hammer 
toe, and left foot metatarsalgia, these conditions are not 
service-connected nor is there any competent medical evidence 
linking these conditions to the veteran's left foot hallux 
valgus disability or to his period of active service.  

The Board observes that Diagnostic Code 5284 provides an 
evaluation for other foot injuries.  A 10 percent evaluation 
is assigned for moderate foot injuries, while a 20 percent 
evaluation is assigned for moderately severe foot injuries.  
A 30 percent evaluation is assigned for severe foot injuries.  
A careful examination of the evidence of record reflects that 
the veteran's level of impairment caused by his service-
connected left foot hallux valgus does not warrant an 
evaluation higher than that which is currently assigned.  For 
example, the September 2005 C&P examination demonstrates that 
the service-connected hallux valgus involved only the great 
toe of the left foot at 30 degrees.  The veteran's gait was 
normal, and he walked unassisted at that time as well.  No 
evidence of edema, instability, or weakness was noted.  
Moreover, VA treatment records prior and subsequent to the 
C&P examination consistently described the veteran's left 
foot hallux valgus as "not bothersome."  Thus, the Board 
concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 5284.

It is further noted that there is no X-ray evidence of 
degenerative or traumatic arthritis.  Therefore, 
consideration under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 is not warranted.  

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  Such considerations do not afford the veteran 
relief in this case, however, as he is receiving the maximum 
disability evaluation for hallux valgus.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, the Board 
finds that the veteran's left foot hallux valgus is 
appropriately compensated by the currently assigned 10 % 
schedular rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
supra.  

Accordingly, the Board concludes that the criteria for a 
disability rating in excess of 10 percent for left foot 
hallux valgus are not met.

Compensable Rating for Hallux Valgus, Right Foot

In a rating decision dated January 1983, the RO evaluated the 
veteran's right foot hallux valgus under Diagnostic Code 5280 
as a non-compensable disability, effective August 26, 1982.  
According to 38 C.F.R. § 4.31, in every instance in which the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Under Diagnostic Code 5280, a maximum 10 percent rating is 
warranted if there has been an operation with resection of 
the metatarsal head, or if the hallux valgus is severe, if 
equivalent to amputation of the great toe.  

The Board has considered the relevant medical evidence of 
record in this instance.  The evidence of record shows that 
the veteran is not entitled to a compensable evaluation for 
his service-connected right foot hallux valgus.  Notably, 
there is no medical evidence of record showing post-service 
treatment or assessment for right foot hallux valgus.

The first pertinent post-service treatment record concerning 
the veteran's right foot hallux valgus is the September 2005 
VA C&P examination referenced above.  The veteran reported 
symptoms of pain and lack of endurance.  The examiner 
observed the veteran's gait to be normal, and noted that he 
used no assistive devices for walking.  Likewise, the veteran 
did not wear corrective shoes.  He independently completed 
activities of daily living.  The veteran indicated that he 
was able to walk up to 100 yards without assistance.  The 
examiner also noted that the veteran was unemployed (as a 
truck driver) at the time of the examination, but found no 
evidence of "occupational aggravation."

Upon physical examination, the examiner determined that the 
veteran's range of motion was within normal limits.  The 
examiner also noted an additional limitation of lack of 
endurance.  The veteran had difficulty rising on his toes and 
heels due to the pain in the left foot.  No evidence of 
edema, instability, or weakness was noted.

The examiner also noted that the veteran's Achilles tendon on 
the right foot was at midline.  The alignment of the Achilles 
tendon was non-correctable, non-tender, and the fore/mid foot 
malalignment was described as moderate.  Hallux valgus on the 
right foot was at 20 degrees.  X-rays were interpreted to 
show hallux valgus on the right foot.  No x-ray evidence of 
arthritis was noted.  The examiner diagnosed the veteran as 
having bilateral planus and hallux valgus, left greater than 
right, as well as metatarsalgia of the left foot.

It is further noted that there is no X-ray evidence of 
degenerative or traumatic arthritis.  Therefore, 
consideration under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 is not warranted.  

The Board observes that the veteran testified at an August 
2007 Travel Board hearing that he altered the manner in which 
he walked because of his left foot pain.  Specifically, the 
veteran indicated that he was "abusing my right foot because 
I'm not walking level."  Nevertheless, the veteran also 
testified that "the right foot is alright."

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's right foot hallux valgus.  In 
particular, there is no evidence of record of an operation 
with resection of the metatarsal head, or that the veteran's 
right foot hallux valgus is severe (i.e., equivalent to 
amputation of the great toe).  Accordingly, the Board 
concludes that the criteria for a compensable disability 
rating for right foot hallux valgus are not met.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hallux valgus that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell, supra..

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the RO 
dated August 2005 informed the veteran of the type of 
evidence needed to substantiate his increased rating claims 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claims and what evidence VA 
would attempt to obtain on his behalf.  The veteran was also 
asked to submit evidence and/or information in his possession 
to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, and he was 
provided with notice, in a letter from VA dated March 2006, 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The case was then readjudicated by way of an April 2006 
Supplemental Statement of the Case.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded C&P examinations in 
connection with the current claims. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required.
ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 10 percent for hallux valgus, left 
foot, is denied.

A compensable evaluation for hallux valgus, right foot, is 
denied. 


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


